In an action to recover under two fire insurance policies, defendants appeal from an order of the Supreme Court, Kings County, dated April 12, 1979, which denied their motion to vacate the summons and dismiss the complaint and deemed the complaint to have been properly served. Order reversed, on the law, with $50 costs and disbursements, and defendants’ motion granted, unless, within 30 days after service upon plaintiff of a copy of the order to be made hereon, together with notice of entry thereof, plaintiff shall complete and execute the transcript in question. In the event that plaintiff complies, then order affirmed, without costs or disbursements (see Pogo Holding Corp. v New York Prop. Ins. Underwriting Assn., 73 AD2d 605). Hopkins, J. P., Mangano, O’Connor and Weinstein, JJ., concur.